Case 1:14-cr-00067-VSB Document 17 Filed 06/03/14 Page 1 of 1

~UsDc sl)NY
~ :'DocUMENT

ELECTRoNICALLY FrLED
` hoc #:

   
   
     

  

UNITED STATES DlSTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

      

 

 

X ____________...._...~.`. ...M.__,_.--,..`
m _ y ‘
United States of America, ~ DAi E FlLED'__?».i.uN__O_B_sz
'V“ : 14 Cr. 00067 (AJN)
ORDER
Kenneth Murray,
Defendant. :
X

ALISON J. NATHAN, District Judge:

For the reasons set forth on the record at the conference held on June 3, 2014, the Court
relieved CJA attorney Mr. Richard Palma as counsel for the defendant and allowed the
substitution of Mr. John Jacob Rieck Jr. to represent the defendant Mr. Rieck shall promptly file
a Notice of Appearance.

IT lS FURTHER GRDERED that the Clerk of Court shall terminate the appearance of
Mr. Palma.

IT lS FURTHER ORDERED that a motion by Defendant is due on or before June 10,
2014. The government’s opposition is due on or before June 17, 2014.

SO ORDERED:

   

   
   

._ , ALrsoN .NATHAN
United States District Judge

 

Dated: Juneq , 2014
New Yorl<, New York

